RUSSELL, Circuit Judge.
This action was instituted by appel-lee, a Georgia corporation, to enjoin appellant, an Alabama corporation, from engaging in conduct alleged to constitute unfair competition against appellee, and from holding itself out as a Lodge of Freemasons or as a member of the Masonic Fraternity. It was further prayed that appellant be enjoined from using the name “Supreme Grand Lodge, Modern Free and Accepted Colored Masons of the World.” After trial to the' court without a jury, the court entered findings of fact, conclusions of law and the judgment1 from which this appeal is prosecuted. This judgment, as later amended, enjoined appellant from appro*157priating and using the ritual ceremonies, insignia, etc., of appellee and from using the words “Free and Accepted”, “Free and Accepted Masons” or “Masons” in connection with its organization.
It is contended by appellant that since appellee does not have the “exclusive” right to the use of the words “Free and Accepted” as a part of its Masonic name, as found by the court, and that such right is a prerequisite to the invocation of sections 106-201, 106-202, 1933 Code of Georgia, the court erred in granting the injunctive relief. This argument is predicated upon the theory that the remedy afforded by those statutes is the only remedy available to appellee. The enactment of this statutory remedy for the protection of such organizations as are named therein against the infringement and unauthorized use of their names and emblems merely created a new remedy for an existing right,2 and did not expressly, or by necessary implication, abrogate the pre-existing remedy. In these circumstances the new remedy is cumulative,3 and appellee could rightfully, and did, pursue its common-law remedy to enjoin the unlawful use of its name and emblems.
With this proposition established there is left the question of the sufficiency of the evidence to support the findings and conclusions of the trial court. Appellant was organized in Alabama in 1917 and was incorporated under the laws of that State in 1921. It has been doing business in Georgia since 1924, although it was not officially authorized to do business in that State until 1950. At the time of the trial appellant was doing business in seventeen states. The present suit relates only to the State of Georgia. During all of this time appellant and its predecessors have been operating without a warrant or charter from any recognized Masonic body, which would be required in order to constitute it a legally existing Masonic organization according to Masonic history and jurisprudence. Appellee was first organized in Georgia in 1866, and was incorporated under the laws of Georgia in 1890, and has enjoyed a continuous existence in Georgia since it was originally organized. Appellant uses substantially the same ceremonies, rituals, insignia, symbols, emblems, signs and paraphernalia as is used by appellee.
The voluminous record in this case is replete with evidence which the trier of the facts could find showed that appellant held itself out to the public as a duly authorized and constituted Masonic Lodge and that it intended to, and did mislead the Negro populace of various communities in Georgia where it operated to believe that it was so constituted when in fact it was not. Such conduct, coupled with the adoption and use of a name containing the distinctive words “Free and Accepted Masons” was designed to enable appellant to reap the benefits of the good will which appellee was entitled to enjoy by virtue of its prior appropriation of the words as a part of its name and its long-continued use of them. The finding of the trial court that appellant’s adoption of the infringing words as a part of its name was done with intent to deceive and defraud the public is well supported by the evidence, and therefore we do not deem it necessary to consider appellant’s contention that such intent must be proved as a prerequisite to the granting of injunctive relief.
The claim that appellee’s right to injunctive relief is barred by laches was considered and overruled by the *158trial court, notwithstanding the fact that appellant did not affirmatively plead this defense in its answer,4 and it was presented only after judgment, when the motion was disallowed. Each case involving the question of laches must be determined according to its own particular circumstances. Bryan v. Willingham-Little Stone Co., 194 Ga. 563, 22 S.E.2d 40; Hughes v. Cobb, 195 Ga. 213, 23 S.E.2d 701. “The question of laches is addressed to the sound discretion of the chancellor, and his decision will not be disturbed on appeal unless it is so •clearly wrong as to amount to an abuse of discretion.” Equitable Building & Loan Ass’n v. Brady, 171 Ga. 576, 585, 156 S.E. 222, 226; Mountain Manor Co. v. Greenoe, 205 Ga. 619, 621, 54 S.E.2d 629. While the record discloses that appellant did transact some business in Georgia as early as 1924, the extent of such operations is not disclosed by the record. It was not until 1946, about a .year after appellant moved its offices from Phoenix City, Alabama, to Columbus, Georgia, that notice of appellant’s •operations in Georgia was brought home to appellee. Thereafter, many of the specific acts of infringement and unfair ■competition complained of by appellee ■occurred. Under these facts the court was not required to conclude that appellee’s delay in instituting this action constituted laches.
We are not unmindful of the rights of members of appellant in the burial certificates already issued to them by it. We do not construe the judgment as in anywise disturbing these rights. Furthermore, the injunction granted operates only prospectively, and it is effective only within the territorial limits •embraced in the suit, — the State of Georgia.
The trial court’s findings of fact are not clearly erroneous and the judgment is free from errors of law.
Judgment affirmed.

. Reported at D.C., 105 F.Supp. 315, and which sets forth the contentions of the parties and the court’s findings of fact and conclusions of law.


. Lane v. Brothers & Sisters of the Evening Star Society, 120 Ga. 355, 47 S.E. 951; Creswill v. Grand Lodge Knights of Pythias, 133 Ga. 837, 67 S.E. 188, reversed on other grounds, 225 U.S. 246, 32 S.Ct. 822, 56 L.Ed. 1074.


. Faisan v. Adair, 144 Ga. 797, 87 S.E. 1080; Cook v. Securities Investment Co., 184 Ga. 544, 549, 192 S.E. 179; Southern R. Co. v. Moore, 133 Ga. 806, 67 S. E. 85, 26 L.R.A.,N.S., 851; Doe, ex dem., Carr v. Georgia Railroad and Banking Co., 1 Ga. 524.


 See Rule 8(e), Federal Rules of Civil Procedure, Title 28 U.S.C.A.; Tornello v. Deligiannis Brothers, Inc., 7 Cir., 180 F.2d 553.